DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 4/17/2020.  

	Information Disclosure Statement	
The Information Disclosure Statement has been considered and placed in record on file and is in compliance with USPTO requirements.

Drawings
The Drawings have been considered and placed in record on file and are in compliance with USPTO requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2013/0113839 A1 hereinafter Huang).

In regards to claim 1, Huang discloses a display panel, comprising a display area, and a first test area and a second test area located in the display area, wherein the display panel comprises: 
an array substrate (see paragraph 0025, each sub-pixel structure is located on a substrate); 
(see figure 5 and paragraph 0047, main pixel electrodes and sub-pixel electrodes, arranged in an array); and 
a light shielding layer arranged on the pixel electrode layer (see figure 6 and paragraph 0053, shielding region SH); 
wherein in a direction perpendicular to the array substrate, an orthographic projection of the light shielding layer covers orthographic projections of each of the main pixel electrodes located in the first test area and each of the sub-pixel electrodes located in the second test area (see figure 6).  

In regards to claim 3, as recited in claim 1, Huang further discloses wherein the first test area and the second test area are located in middle of the display area (see figure 6).

In regards to claim 4, as recited in claim 1, Huang further discloses wherein the first test area and the second test area have a same shape and a same area (see figure 6).
In regards to claim 5, as recited in claim 1, Huang further discloses wherein the display panel further comprises a third test area, the third test area is located in the display area, and the light shielding layer is located outside the third test area (see figure 6, area L2 between areas L1 and Ln).

(see figures 2, 4, and 6, the shielding layer can be located in different regions, therefore it would be obvious to try to have them arranged sequentially).  

In regards to claim 7, as recited in claim 1, Huang further discloses wherein the array substrate comprises a first thin film transistor (TFT) connected to the main pixel electrode, a second TFT connected to the sub-pixel electrode, and a third TFT connected to the second TFT (see figure 7, transistor T1 and transistor T2).  

In regards to claim 8, Huang discloses a display panel, comprising a display area, and a first test area and a second test area located in the display area, wherein the display panel comprises: 
an array substrate (see paragraph 0025, each sub-pixel structure is located on a substrate);  
a pixel electrode layer located on the array substrate and corresponding to the display area, and the pixel electrode layer includes a plurality of pixel electrode units arranged in an array, and each of the pixel electrode units includes a main pixel electrode and a sub pixel electrode (see figure 5 and paragraph 0047, main pixel electrodes and sub-pixel electrodes, arranged in an array); and 
a light shielding layer arranged on the pixel electrode layer (see figure 6 and paragraph 0053, shielding region SH);
(see figure 6); and
the display panel further includes a third test area, the third test area is located in the display area, and the light shielding layer is located outside the third test area (see figure 6, area L2 between areas L1 and Ln).

In regards to claim 10, as recited in claim 8, Huang further discloses wherein the first test area and the second test area are located in middle of the display area (see figure 6).  

In regards to claim 11, as recited in claim 8, Huang further discloses wherein the first test area and the second test area have a same shape and a same area (see figure 6).
In regards to claim 12, as recited in claim 8, Huang further discloses wherein the first test area, the second test area, and the third test area are sequentially arranged at equal intervals (see figures 2, 4, and 6, the shielding layer can be located in different regions, therefore it would be obvious to try to have them arranged sequentially).    

In regards to claim 13, as recited in claim 8, Huang further discloses wherein the array substrate includes a first thin film transistor (TFT) connected to the main pixel electrode, a second TFT connected to the sub-pixel electrode, and a third TFT connected to the second TFT (see figure 7, transistor T1 and transistor T2).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Iida (US 6,307,613 B1 hereinafter Iida).

In regards to claim 2, as recited in claim 1, Huang fails to disclose wherein the display panel further comprises a black matrix disposed over the array substrate, and the light shielding layer and the black matrix are made of a same material and are integrally formed.  
Iida teaches wherein the display panel further comprises a black matrix disposed over the array substrate, and the light shielding layer and the black matrix are made of a same (see col. 2 lines 61-67, integrally formed with the black matrix is a light shielding layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang and include a black matrix integrally formed with the light shielding layer as taught by Iida, thereby using known techniques to yield predictable results.
  
In regards to claim 9, as recited in claim 8, Huang fails to disclose wherein the display panel further comprises a black matrix disposed over the array substrate, and the light shielding layer and the black matrix are made of a same material and are integrally formed.  
Iida teaches wherein the display panel further comprises a black matrix disposed over the array substrate, and the light shielding layer and the black matrix are made of a same material and are integrally formed (see col. 2 lines 61-67, integrally formed with the black matrix is a light shielding layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang and include a black matrix integrally formed with the light shielding layer as taught by Iida, thereby using known techniques to yield predictable results.

Allowable Subject Matter
Claims 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art fails to disclose the limitations of measuring a voltage-brightness characteristic curve of the sub-pixel electrode located in the first test area, a voltage-brightness characteristic curve of the main pixel electrode located in the second test area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628